ORIGINAL

FILED IN THE
KENJI M. PRICE #10523 UNITED STATES DISTRICT COURT
ce WRP. United States Attorney DISTRICT OF HAWAI
District of Hawaii DEC 09 2019
at \\_o’ciock and M_ min Apa
MORGAN EARLY #410104 SUE BEITIA, CLERK = yy

Assistant U.S. Attorney

Room 6100, PJKK Federal Building
300 Ala Moana Blvd.

Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-2958

E-mail: Morgan.Early@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA
IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA, ) MAG. NO. 19-01256 WRP

)

Plaintiff, ) MOTION TO DETAIN DEFENDANT
)
VS. )
)
TYLER PANG, )
)
Defendant. )
)

 

MOTION TO DETAIN DEFENDANT
The United States hereby moves to detain defendant without bail, pursuant

to 18 U.S.C. § 3142.
1. Eligibility of Case. This defendant is eligible for detention because

the case involves (check all that apply):

a.

Offense committed on release pending felony trial

(3142(d)(1)(A)G@))*

Offense committed on release pending imposition,
execution, or appeal of sentence, conviction or

completion of sentence (3 142(d)(1)(A)(i1))*

Offense committed while on probation or parole

(3142(d)(1)(A)Gaii))*

A citizen of a foreign country or unlawfully
admitted person (3142(d)(1)(B))*

Crime of violence (3 142(f)(1)(A))

Maximum sentence life imprisonment or death

(3142()(1)(B))
10+ year drug offense (3142(f)(1)(C))

Felony, with two prior convictions in above
categories (3142(f)(1)(D))

Felony not otherwise a crime of violence involving
a minor victim (3142(f)(1)(E))

Felony not otherwise a crime of violence involving
the possession or use of a firearm, destructive
device, or dangerous weapon (3142(f)(1)(E))

Felony not otherwise a crime of violence involving
a failure to register under 18 U.S.C. § 2250

(3142()(1)(E))
Serious risk defendant will flee (3142(f)(2)(A))
xX m.
Xn.
XxX 0.

Danger to other person or community **
Serious risk obstruction of justice (3 142(f)(2)(B))

Serious risk threat, injury, intimidation of
prospective witness or juror (3142(f)(2)(B))

* requires "J" or "m" additionally

** requires "a", "b", "c", or "d" additionally

2. Reason for Detention. The court should detain

defendant (check all that apply):

Because there is no condition or combination of
conditions of release which will reasonably assure
defendant's appearance as required (3142(e))

Because there is no condition or combination of
conditions of release which will reasonably assure

the safety of any other person and the community
(3142(e))

Pending notification of appropriate court or official
(not more than 10 working days (3142(d))

3.  Rebuttable Presumption. A rebuttable presumption that no condition

or combination of conditions will reasonably assure the appearance of defendant as

required and the safety of the community arises under Section 3142(e) because

(check all that apply):

Probable cause to believe defendant committed
10+ year drug offense

Probable cause to believe defendant committed an
offense under 18 U.S.C. § 924(c)
C. Probable cause to believe defendant committed an
offense under 18 U.S.C. § 956(a) or 2332b

_ 4. Probable cause to believe defendant committed
10+ year offense listed in 18 U.S.C.
§ 2332b(g)(5)(B)
Xe. Probable cause to believe defendant committed an

offense involving a minor victim listed in 18
U.S.C. § 3142(e)

f. Previous conviction for eligible offense committed
while on pretrial release

4. Time for Detention Hearing. The United States requests that the court

conduct the detention hearing:
_ a. At first appearance
_X_ »b. After continuance of _3_ days (not more than 3)

5. Additional Information.

Tyler PANG was arrested Monday, December 9, 2019, pursuant to a
Criminal Complaint charging him with cyberstalking a woman (AF 1) and
distributing child pornography. PANG’s conduct spanned a significant period of
time: his online stalking of AF1 began in approximately April 2018 when AF1
was still a minor, and continued into 2019 when she was an adult. (AF1 turned
eighteen at the end of 2018). The video PANG used to threaten and harass AF 1

depicted her engaged in sexually explicit conduct while she was a minor. He also

distributed this video of AF1 to other users on Instagram, thus violating 18 U.S.C.
§ 2252A(a)(2), which is a predicate statute for the rebuttable presumption in 18
U.S.C. § 3142(e)(3)(E). Accordingly, this case qualifies as “involving a minor
victim” under 18 U.S.C. § 3142(e)(3)(E), and there is a rebuttable presumption that
he should be detained pending trial.

In addition, the nature of this offense involved PANG’s systematic online
threatening and intimidation of AF1, and she is a key witness in the government’s
case against him. If released pending trial, PANG will have the ability to further
intimidate AF1. He can use any cellphone, computer, digital device, or internet
connection that he incidentally encounters to log in to the social media sites he
used to commit his crime. During the course of the charged offense, PANG
utilized multiple Instagram accounts to get around AF 1’s attempts to “block” his
harassment and threats. If released, he would easily be able to continue this pattern
to intimidate and threaten AF1, which caused her ongoing substantial emotional
distress.

Hf
H
Hf
//
Hl

Hf
The government will submit additional information relevant to detention in a
Memorandum in Support of Motion to Detain, which will be filed before the

scheduled detention hearing.

DATED: December 9, 2019, at Honolulu, Hawaii.

 

KENJI M. PRICE
United States Attorney
District of Hawaii

oN See

MOR
Assista -&¢ Attorney
